DETAILED ACTION
Claims 1-4, 6-7, 9-13, 15-25, and 29-31 are presented for examination based on the amendment filed 11/04/2020.
Claims 5, 8, 12-14, and 26-28 are cancelled.
Claims 1, 12, and 21 are amended.
Claims 30-31 are new.
Rejections under 35 USC 103 for claims 1-4, 6-7, 9-13, 15-25, 27, and 29 are withdrawn in view of their amendment/cancellation and arguments presented by the applicant.
Claims 1-4, 6-7, 9-13, 15-25, and 29-31 are allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1-4, 6-7, 9-13, 15-25, and 29-31 are considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically “wherein deriving the at least one computer-derived design alternative to the distribution network design is performed responsive to detecting the user instruction to place the component in the distribution network design; concurrently evaluating, by the network design optimization system using two or more concurrent computer processes evaluating respective distribution network designs, the distribution network design and the at least one computer-derived design alternative against one or more design policies to identify a preferred distribution network design that optimizes one or more design goals among the distribution network design and the at least one computer-
Prior Art of Record
The Prior art of reference “A Global Optimization Approach to a Water Distribution Network Design Problem” (“Sherali”) discloses:  	(Sherali: 2. Model Formulation, “The network requires that various links connecting pairs of designated nodes be comprised of possibly different segments, each segment being a collection of standard, commercially available, uniform pipe sections having specific values of diameter, roughness (Hazen–Williams) coefficient, and associated cost. Each link may have existing segments of specified lengths and age that are to be retained in the design. (Sherali et al. (1996a) describe an analytical technique for a priori making the decision to retain or replace existing pipe segments.) Furthermore, the design requires the determination of any additional head elevation (for example, via pumps) that should be provided, at an accompanying cost, at the reservoirs/sources nodes.” page 121, “we examine each link and determine for this link a (continuous) diameter segment that would yield the same hydraulic head loss as in the current solution. From this, we can then determine (up to) two adjacent standard pipe diameters that contain this computed continuous diameter value in between them, 
The Prior art of reference “An Implementation of Parallel Computing for Hierarchical Logistic Network Design Optimization Using PSO” (“Shimizu”) discloses:  	(Shimizu: “2. Parallel Computing for Logistic Optimization”; “2.1. Strategic Logistics Network Model Let us take a logistic network composed of plant, distribution center (DC), and customer as shown in Fig.1. Then consider an optimization problem formulated as the following mixed integer programming problem”; page 608, “Step 4: If a certain convergence condition is satisfied, let every slave stop, and the net best be the final solution”; page 609, “We prepared totally six benchmark problems with 3 different problem sizes two each. Table 1 summarizes the results (averaged over five trials)”)
The Prior art of reference US 2011/0209081 (“Chen”) discloses:  	(Chen: Fig. 4B, S411; paras [0057-0060], “The heuristic editor is further configured to add, modify, and remove objects in response to a user interface entered selection of the respective corresponding command icons…By way of example, FIG. 9 illustrates an exemplary rendered heuristic post editor interactive display according to one embodiment showing the validated HVAC objects and network components together with tools for refining them. In the example of FIG. 9, the heuristic post editor is being used to validate the data extracted from the CAD HVAC drawing. The 2D HVAC drawing is rendered on the user interface as the background 901. The extraction result 902 is overlaid on the background. The heuristic post editor 204 enables the validated extracted data to be checked and/or edited by a user. The editor 204 can highlight the possible errors detected in the previous validation, such as missing segments or 
The Prior art of reference “Analytic hierarchy process to assess and optimize distribution network” (“Sharma”) discloses:  	(Sharma: Fig. 3, “Score graph for delivery network selection in terms of metrics”; page 258, “Most decision makers make qualitative analysis such as balanced score card (BSC) to design the distribution network”; Table 7 “Ranking”)
The Prior art of reference “Design and Analysis of Power Distribution Networks in PowerPCTM Microprocessors” (“Dharchoudhury”) discloses:  	(Dharchoudhury: 4. Case Study, “The voltage map using this current value is shown in Fig. 2(b). As expected, the worst voltage drop occurs at the points with the largest distances from the C4 pads; for this analysis, the worst voltage drop was measured to be 70mV. Now, if the pitch and width of the second layer of metal is halved (keeping the same amount of power grid metal utilization), the voltage drop reduces to 45mV. However, the trade-off with the reduced voltage drop is that the congestion for 
The Prior art of reference “Optimizing complex networks for resilience against cascading failure” (“Ash”) discloses:  	(Ash: 3. Evolving failure resilient networks, “At each time step the child network was mutated in one of three ways: (1) a new link was added between two previously un-connected nodes; (2) a link connecting two nodes was deleted; or (3) a link connecting nodes i and j was reassigned to connect i and k. These mutation operations were selected without bias. Mutations operations (1) and (2) allow the algorithm to explore configurations with varying degrees of connectivity”)
The Prior art of reference US 2013/0211797 (“Scolnicov”) discloses: 	(Scolnicov: para [0026], “asset management data may include information such as age, size, shape, length, diameter, material, and other characteristics, concerning pipes, line segments, valves, and meters installed in the network”; page [0027], “[0027] GIS 106 provides GIS data which describes the structure and layout of the water utility network and the positioning of the meters across it. GIS data may include: descriptions of the water pipes such as the diameter, length, installation date and manufacturing materials; meter types, meter locations, and meter ages; partitions of the network into pressure zones and/or supply zones; a city or area map; and additional evolving data recognized by one of skill in the art. GIS 106 may also record features of a water 
The Prior art of reference US 7,054,799 (“Hartell”) discloses: 	(Hartell: col. 10, lines 30-49, “The results of various loop sensitivity settings are illustrated in FIGS. 11 14. FIG. 11 is a schematic illustration of the hydraulic network before skeletonization using the Data Scrubbing technique of the present invention. This can be compared with FIG. 12, which is a schematic illustration of the network produced by a model, generated by using Data Scrubbing techniques and loop sensitivity setting 45 (high) in accordance with the heuristic of the present invention. It can be seen that there are fewer loops as the original model, shown in FIG. 11. FIGS. 13 and 14 show the network generated from a model which was solved using loop sensitivity 35 (medium) (FIG. 13) and loop sensitivity 20 (low) (FIG. 14). It is readily apparent that FIG. 14, in which loop sensitivity is 20, allows the elimination of more loops. It is quite apparent that there are less components and less branches than the other loop sensitivities that are higher, however this same general structure of the network is maintained including maintaining hydraulic connectivity to all tank, reservoir, valve and pump elements, thus maintaining hydraulic integrity.”) and (b) design goal metrics associated with the multiple states (Hartell: Fig. 9A “Preserve Network Integrity”, “Remove Orphaned Nodes”).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C MIKOWSKI whose telephone number is (571)272-8525.  The examiner can normally be reached on generally Monday through Thursday 9 am to 5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN C MIKOWSKI/Primary Examiner, Art Unit 2129